TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 25, 2014



                                     NO. 03-14-00082-CV


                                 Johnathan Johnson, Appellant

                                               v.

                                  The State of Texas, Appellee




         APPEAL FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE ROSE




This is an appeal from the order signed by the probate court on January 8, 2014. Having

reviewed the record, it appears to the Court that Johnathan Johnson has not prosecuted his appeal

and did not comply with a notice from the clerk of this Court. Therefore, the Court dismisses the

appeal for want of prosecution. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.